Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-32 are pending in this application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 21 and 22 recite R1 as “partially or completely halogenated, C1-C6-alkyl, C1-C6 alkylsulfenyl …”  This part of the claims is confusing because it is not clear whether “partially or completely halogenated” modifies only C1-C6 alkyl or all other recited substituents.  Clarification is required. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Narine et al. (WO 2017/167832, hereinafter “Narine”) in view of Jung et al. (WO 2016/023954, hereinafter “Jung”).  
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
Narine discloses the following compounds as having broad activity spectrum against invertebrate pests:

    PNG
    media_image1.png
    159
    270
    media_image1.png
    Greyscale
 wherein
Y can be C=O or C=S, 
P can be N(Rx), wherein Rx includes C1-6 alkyl,
R1 can be partially or fully halogenated C1-6 alkyl,
R2 can be H or C1-6 alkyl, 
Q can be C(R4), wherein R4 includes H or C1-6 alkyl,
Ar can be 5- or 6-membered heteroaryl, which can be substituted by one or more RAr, 
wherein RAr  can be 
NRbRc, wherein the NRbRc moiety can form an N-bound, saturated 5- to 8-membered heterocycle, and/or
S(=O)mRe, wherein m is 0, 1 or 2, and Re can be C1-6 alkyl.  
See pages 1-3; claims 1-15.  In Narine’s exemplified compound no. C-2, Y is C=O, P is N-methyl, R1 is CF3, R2 is H, Q is C-H, and Ar is the following structure (page 69):

    PNG
    media_image2.png
    141
    257
    media_image2.png
    Greyscale
,
which is a pyridinyl moiety substituted with S(=O)2-ethyl at the ortho position to bond connecting to the 9-membered heteroaryl main structure.  Compound C-2 is exemplified to provide pesticidal activity against many different invertebrate pests (pages 74- 77).  Narine’s compound no. C-30 is similar to compound no. C-2 except that its Ar has the following structure (page 72):
	
    PNG
    media_image3.png
    142
    189
    media_image3.png
    Greyscale
,
which is a thiophenyl moiety substituted with S(=O)2-ethyl at the ortho position to bond connecting to the 9-membered heteroaryl main structure.  Narine’s compound nos. 
C-34, C-35 and C-36 are similar to compound no. C-2 except that their Ar are further substituted to have the following structures (pages 72-73):
  
    PNG
    media_image4.png
    138
    176
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    139
    177
    media_image5.png
    Greyscale
      
    PNG
    media_image6.png
    136
    244
    media_image6.png
    Greyscale

     C-34			C-35			       C-36


Jung (WO 2016/023954) exemplifies the following pesticidal compound (Example P18, compound A42 on pages 72-73), and further teaches that the annotated trifluoromethylpyridine moiety in compound A42 (inside the box) represents R3 in Jung’s formula, wherein R3 can be many different structural moieties, including phenyl, C3-6 cycloalkyl, 6-membered aromatic ring such as pyridinyl with a substituent such as halogen or haloalkyl (claim 1; pages 1-4; page 6, lines 27-28; page 7, lines 10-20).  

    PNG
    media_image7.png
    129
    264
    media_image7.png
    Greyscale
 .



missing a pyridine substituent on the pyridinyl or thiophenyl moiety as shown below:

    PNG
    media_image8.png
    152
    268
    media_image8.png
    Greyscale
or  
    PNG
    media_image9.png
    142
    321
    media_image9.png
    Greyscale
.

However, Narine teaches that the Ar moiety can be further substituted with NRbRc, wherein the NRbRc moiety can form an N-bound, saturated 5- to 8-membered heterocycle.  Additionally, Jung teaches that bicyclic pesticidal compounds maintain their pesticidal activity when the pyridinyl moiety that is attached to the bicyclic moiety is further substituted with various moieties, including phenyl or pyridinyl.  
The ordinary skilled artisan would have recognized, as disclosed by Narine, “there is an ongoing need to identify further compounds” because of the ability of target pests to develop resistance (Narine, page 1, lines 21-23).  Thus, the ordinary skilled artisan would have been motivated to modify Narine’s compounds such as Narine’s compounds C-2, C-30, C-34, C-35, C-36 such that the modified compounds would have a pyridinyl moiety as suggested by Narine for RAr = NRbRc forming a 6-membered heterocycle, or a substituted pyridinyl moiety as suggested by Jung, with an expectation of beneficial pesticidal properties.  
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
For these reasons, all claims are rejected.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 16-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 19-21, 24-31, 33-35, and 38-44 of copending Application No. 16/089,732 (reference application) in view of Jung (WO 2016/023954).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The reference application 16/089,732 is the U.S. National Phase application of PCT/EP2017/057464, which published as the above cited and discussed document by Narine, WO 2017/167832.  Thus, the disclosure of reference application has been discussed previously, but in this ground of rejection the discussion will be limited to the claims of the reference application.  
Claims 16-17, 19-21, 24-31, 33-35, and 38-44 of the reference application encompass the following compounds as having pesticidal activity against invertebrate pests:

    PNG
    media_image1.png
    159
    270
    media_image1.png
    Greyscale
 wherein
Y can be C=O or C=S, 
P can be N(Rx), wherein Rx includes C1-6 alkyl,
R1 can be partially or fully halogenated C1-6 alkyl,
R2 can be H or C1-6 alkyl, 
Q can be C(R4), wherein R4 includes H or C1-6 alkyl,
Ar can be 5- or 6-membered heteroaryl, which can be substituted by one or more RAr, 
Ar  can be 
NRbRc, wherein the NRbRc moiety can form an N-bound, saturated 5- to 8-membered heterocycle, and/or
S(=O)mRe, wherein m is 0, 1 or 2, and Re can be C1-6 alkyl.  
In claim 42 of the reference application, Ar is the following structure:
	
    PNG
    media_image10.png
    118
    158
    media_image10.png
    Greyscale
,
which is a pyridinyl moiety substituted with S(=O)2-ethyl at the ortho position to bond connecting to the 9-membered heteroaryl main structure.  Further incorporation of another active substance is claimed (claim 25).  A method of combating or controlling invertebrate pests comprising contacting said pest or its food supply, habitat or breeding grounds with the above compounds is disclosed (claim 26).  A method of protecting growing plants and propagation materials such as seeds or animals from attack or infestation by invertebrate pests is disclosed (claims 27-28, 30).  Seed comprising the above compound in an amount from 0.1 g to 10 kg per 100 kg of seed is disclosed (claim 29).  
	Teachings of Jung were discussed above in a previous ground of rejection, and the discussion there is incorporated herein by reference.  

bRc, wherein the NRbRc moiety can form an N-bound, saturated 5- to 8-membered heterocycle.  Additionally, Jung teaches that bicyclic pesticidal compounds maintain their pesticidal activity when the pyridinyl moiety that is attached to the bicyclic moiety is further substituted with various moieties, including C3-6 cycloalkyl or pyridinyl.  
Therefore, the ordinary skilled artisan would have been motivated to modify the compounds of the reference application so that the modified compounds have a pyridinyl substituent on the Ar moiety as suggested by RAr = NRbRc forming a 6-membered heterocycle in the claims of the reference application or a substituted pyridinyl moiety as suggested by Jung, with an expectation of beneficial pesticidal properties.  
For these reasons, the ordinary skilled artisan would have recognized the instant claimed invention as an obvious variation of the invention set forth in the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/JOHN PAK/Primary Examiner, Art Unit 1699